DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 17/361,241 on May 3, 2022. Please note: Claims 1, 5, 9, 12 and 15 have been amended, and claims 16-19 have been newly added. Claims 1-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on May 3, 2022, overcome the objections.
Claims 16-19 are objected to because of the following informalities:
	In lines 18-19 of Claim 16: “a gate electrode connected to a gate line to which a scan pulse, a first electrode” should read “a gate electrode connected to a gate line to which a scan pulse is applied, a first electrode”.
Claims 17-19 depend on claim 16, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(2)a as being anticipated by Cha et al. (US 20210158751 A1), hereinafter Cha.
 Claims 1, 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 20210158751 A1), hereinafter Cha, in view of Yeke Yazdandoost et al. (US 20190310724 A1), hereinafter Yeke Yazdandoost.

Regarding Claim 1, Cha teaches:
A display device (FIGS. 5 and 7) comprising:
a display area (See annotated FIG. 7 below) in which a first group of display pixels (PX) to which pixel data is written are arranged (See paragraph [0111]), each of the display pixels in the display area including a pixel circuit configured to drive a light emitting element (LD) (See FIG. 8: PXij illustrates a pixel circuit in each of the display pixels);
a sensing area (See annotated FIG. 7 below) in which a second group of display pixels (PX) and a plurality of sensor pixels (FX) are arranged, each of the display pixels in the sensing area including a pixel circuit configured to drive a light emitting element (LD) (See FIG. 8: PXij illustrates a pixel circuit in each of the display pixels), and each of the sensor pixels including a photosensor driving circuit configured to drive a photodiode (OPD) (See FIG. 8: FXij illustrates a photosensor driving circuit in each of the sensor pixels);
a low potential power voltage (ELVSS) and a pixel driving voltage (ELVDD) are applied to the pixel circuit and the photosensor driving circuit (See FIG. 8: ELVSS and ELVDD are applied to the pixel circuit in PXij and the photosensor driving circuit in FXij), and
a cathode electrode of the light emitting element and a cathode electrode of the photodiode sharing a same metal electrode (See FIG. 13: a cathode electrode of the light emitting element (illustrated by CE) and a cathode electrode of the photodiode (illustrated by E2) sharing a same metal electrode; See paragraph [0192]) and commonly connected to a low potential power line to which the low potential power voltage is applied (See FIG. 8: a cathode of LD and a cathode of OPD are commonly connected to a low potential power line VL3 to which the low potential power voltage ELVSS is applied),
wherein the display area excludes the sensing area (See annotated FIG. 7 below: the display area excludes the sensing area).

    PNG
    media_image1.png
    480
    501
    media_image1.png
    Greyscale


Cha does not explicitly teach:
pixels per inch (PPI) of the second group is less than the PPI of the first group.
However, in the same field of endeavor, displays with imaging arrangements (Yeke Yazdandoost, Abstract), Yeke Yazdandoost teaches:
a display area in which a first group of display pixels to which pixel data is written are arranged (See paragraph [0071], last seven lines; See FIG. 5C: a display area corresponds to a first region of pixels);
a sensing area in which a second group of display pixels and a plurality of sensor pixels are arranged (See paragraph [0071], last seven lines; See FIG. 5C: a sensing area corresponds to a second region of pixels),
wherein the display area excludes the sensing area, and pixels per inch (PPI) of the second group is less than the PPI of the first group (See paragraph [0071], last seven lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha) so pixels per inch (PPI) of the second group is less than the PPI of the first group (as taught by Yeke Yazdandoost). Doing so would increase optical transmittance in the sensing area (See Yeke Yazdandoost, paragraph [0121]).

Regarding Claim 2, Cha in view of Yeke Yazdandoost teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha teaches:
The display device of claim 1, wherein an anode electrode of the light emitting element and an anode electrode of the photodiode are divided into a metal pattern formed on a same layer to be electrically separated (See FIG. 13: an anode electrode of the light emitting element (illustrated by AE) and an anode electrode of the photodiode (illustrated by E1) are divided into a metal pattern formed on a same layer to be electrically separated; See paragraph [0182] and [0189]).

Regarding Claim 15, Cha teaches:
A mobile terminal (FIG. 1: DD) comprising:
a display panel (FIGS. 5 and 7) including a display area (See annotated FIG. 7 below)  in which a first group of display pixels (PX) are arranged (See paragraph [0111]), and a sensing area (See annotated FIG. 7 below) in which a second group of display pixels (PX) and a plurality of sensor pixels (FX) are arranged (See FIG> 7); and
a fingerprint recognition processor (FIG. 4: CM) configured to generate a fingerprint pattern image data  from a signal photoelectrically converted by the sensor pixels in the sensing area (See paragraph [0079]), wherein 
a low potential power voltage (ELVSS) and a pixel driving voltage (ELVDD) are applied to a pixel circuit and a photosensor driving circuit (See FIG. 8: ELVSS and ELVDD are applied to a pixel circuit in PXij and a photosensor driving circuit in FXij), and
a cathode electrode of the light emitting element and a cathode electrode of the photodiode share the same metal electrode (See FIG. 13: a cathode electrode of the light emitting element (illustrated by CE) and a cathode electrode of the photodiode (illustrated by E2) sharing a same metal electrode; See paragraph [0192])  and are commonly connected to a low potential power line to which the low potential power voltage is applied (See FIG. 8: a cathode of LD and a cathode of OPD are commonly connected to a low potential power line VL3 to which the low potential power voltage ELVSS is applied), 
wherein each of the display pixels includes the pixel circuit configured to drive a light emitting element  (LD) (See FIG. 8: PXij illustrates the pixel circuit in each of the display pixels), and each of the sensor pixels includes the photosensor driving circuit configured to drive a photodiode (OPD) (See FIG. 8: FXij illustrates the photosensor driving circuit in each of the sensor pixels),
wherein the display area excludes the sensing area (See annotated FIG. 7 below: the display area excludes the sensing area).


    PNG
    media_image1.png
    480
    501
    media_image1.png
    Greyscale

Cha does not explicitly teach:
pixels per inch (PPI) of the second group is less than the PPI of the first group.
However, in the same field of endeavor, displays with imaging arrangements (Yeke Yazdandoost, Abstract), Yeke Yazdandoost teaches:
a display area in which a first group of display pixels to which pixel data is written are arranged (See paragraph [0071], last seven lines; See FIG. 5C: a display area corresponds to a first region of pixels);
a sensing area in which a second group of display pixels and a plurality of sensor pixels are arranged (See paragraph [0071], last seven lines; See FIG. 5C: a sensing area corresponds to a second region of pixels),
wherein the display area excludes the sensing area, and pixels per inch (PPI) of the second group is less than the PPI of the first group (See paragraph [0071], last seven lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha) so pixels per inch (PPI) of the second group is less than the PPI of the first group (as taught by Yeke Yazdandoost). Doing so would increase optical transmittance in the sensing area (See Yeke Yazdandoost, paragraph [0121]).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Yeke Yazdandoost as applied to claim 1 above, and further in view of Setlak et al. (US 20200387684 A1), hereinafter Setlak.

Regarding Claim 3, Cha in view of Yeke Yazdandoost teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha teaches:
The display device of claim 1, wherein the photodiode includes an organic photodiode (See paragraph [0133]) including an organic semiconductor.
Cha in view of Yeke Yazdandoost does not explicitly teach: 
The organic photodiode including an organic semiconductor.
However, in the same field of endeavor, sensor technology (Setlak, paragraph [0002]), Setlak teaches:
A photodiode includes an organic photodiode including an organic semiconductor (See paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha) so the organic photodiode includes an organic semiconductor (as taught by Setlak). Doing so would allow for the photodiode to detect light within a particular wavelength range for fingerprint sensing (See Setlak, paragraph [0030]).
Furthermore, Cha in view of Yeke Yazdandoost contained a device which differed from the claimed device by the substitution of the photodiode includes an organic photodiode, but not explicitly including an organic semiconductor. Setlak teaches the substituted element of a photodiode includes an organic photodiode including an organic semiconductor. Their functions were known in the art to provide light sensing in a fingerprint sensor. The organic photodiode taught by Cha in view of Yeke Yazdandoost could have been substituted with the organic photodiode including an organic semiconductor taught by Setlak and the results would have been predictable and resulted in using an organic photodiode with a particular sensitivity.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 4, Cha in view of Yeke Yazdandoost, and in further view of Setlak teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha teaches:
The display device of claim 3, wherein the pixel circuit (See FIG. 8: the pixel circuit in PXij) includes:
a driving element (T1) configured to drive the light emitting element (See FIG. 8) (See paragraph [0124]);
a first capacitor (Cst) configured to maintain a gate voltage of the driving element (See FIG. 8) (See paragraph [0145], lines 14-21); and
a switch circuit (See FIG. 8: T2-T7) connected to:
a first power line (VL1) to which the pixel driving voltage (ELVDD) is applied, a second power line (VL2) to which an initialization voltage (VINIT) is applied, a third power line (VLK3) to which the low potential power voltage (ELVSS) is applied, a data line (DLk) (See FIG. 8) to which a data voltage is applied (See paragraph [0111]),
a first gate line (FIG. 8: SLi) to which a first scan pulse generated as a gate-on voltage is applied during a sampling period (See FIG. 9: a first scan pulse SCi generated as a gate-on voltage is applied during a sampling period IP), a second gate line (SLi-1) to which a second scan pulse generated as the gate-on voltage is applied during an initialization period prior to the sampling period (See FIG. 9: a second scan pulse SCi-1 generated as a gate-on voltage is applied during an initialization period SP prior to the sampling period IP), and
a third gate line (FIG. 8: ELi) to which an EM pulse generated as a gate-off voltage is applied during the initialization period and the sampling period (See FIG. 9: an EM pulse EMi generated as a gate-off voltage is applied during the initialization period SP and the sampling period IP), and configured to switch a voltage applied to an electrode of the driving element (See FIG. 8: EMi switches T5 on, which switches a voltage applied to an electrode of the driving element T1).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Yeke Yazdandoost, and in further view of Setlak as applied to claim 4 above, and further in view of Zheng (US 20210406504 A1), in further view of Jang (US 20200321387 A1).

Regarding Claim 5, Cha in view of Yeke Yazdandoost, and in further view of Setlak teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha teaches:
The display device of claim 4, wherein the photosensor driving circuit (See FIG. 8: the photosensor driving circuit in FXij) includes:
a second capacitor, and
a switch circuit (FT1-FT3) connected to the first power line (VL1) (See FIG. 8: FT1-FT3 are connected to VL1 via FT2), the second gate line (SLi-1), an RX line (FSj) through which a photoelectric conversion signal (FSj) is transmitted (See paragraph [0139]), and the photodiode (OPD).
Cha in view of Yeke Yazdandoost, and in further view of Setlak does not explicitly teach:
the photosensor driving circuit includes:
a second capacitor, and
the switch circuit connected to a fourth gate line to which a pulse of an exposure signal is applied, and the second capacitor.
However, in the same field of endeavor, fingerprint sensing (Zheng, paragraph [0001]), Zheng teaches:
A photosensor driving circuit (FIG. 1) includes:
a second capacitor (FIG. 2: C1), and
a switch circuit (FIG. 2: T1-T5) connected to the second capacitor (See FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Yeke Yazdandoost, and in further view of Setlak) by including the claimed second capacitor in the photosensor driving circuit (as taught by Zheng) such that the photosensor driving circuit is connected to the second capacitor. Doing so would maintain the voltage of the driving element (See Zheng, paragraph [0066], last three lines).
Cha in view of Yeke Yazdandoost, in further view of Setlak, and in further view of Zheng does not explicitly teach:
the photosensor driving circuit includes:
the switch circuit connected to a fourth gate line to which a pulse of an exposure signal is applied.
However, in the same field of endeavor, display devices with image sensing (Jang, paragraph [0002]), Jang teaches:
A photosensor driving circuit (FIG. 10) includes:
a switch circuit (FIG. 10: M1-M3 and Md) connected to a fourth gate line (CTL2) to which a pulse of an exposure signal is applied (See FIGS. 10 and 11) (See paragraph [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Yeke Yazdandoost, in further view of Setlak, and in further view of Zheng) so the switch circuit connected to a fourth gate line to which a pulse of an exposure signal is applied (including Md connected to CTL2, as taught by Jang). Doing so would allow the switch circuit to control the transfer of photocharges accumulated in the light-sensing element (See Jang, paragraph [0135]).

Regarding Claim 6, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha teaches:
The display device of claim 5, wherein the driving element includes a first electrode connected to a first node, a gate connected to a second node, and a second electrode connected to a third node (See annotated FIG. 8 below, showing the connection of the first, gate and second electrodes of the driving element T1 connected to the claimed nodes), and an anode electrode of the light emitting element is connected to a fourth node (See annotated FIG. 8 below, showing an anode of LD connected to a fourth node), and the cathode electrode of the light emitting element is connected to the third power line (See FIG. 8: the cathode of LD is connected to VL3), a storage capacitor is connected between the first power line and the first node (See annotated FIG. 8 below, showing Cst connected between VL1 and the first node (Cst is indirectly connected to the first node via T3 and T1)).


    PNG
    media_image2.png
    666
    880
    media_image2.png
    Greyscale

Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang as applied to claim 6 above, and further in view of Lee et al. (US 20210249495 A1), hereinafter Lee.

Regarding Claim 7, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha teaches:
The display device of claim 6, wherein the switch circuit of the pixel circuit (See FIG. 8: the pixel circuit in PXij) includes:
a first switch element (T3) having a gate electrode connected to the first gate line (SLi), a first electrode connected to the second node, and a second electrode connected to the third node (See annotated FIG. 8 below, showing the connection of the first and second electrodes of the first switch element T3 connected to the claimed nodes);
a second switch element (T2) having a gate electrode connected to the first gate line (SLi), a first electrode connected to the first node (See annotated FIG. 8 below, showing the connection of the first electrode of the second switch element T2 connected to the claimed node), and a second electrode connected to the data line (DLj) (See FIG. 8);
a third switch element (T5) having a gate electrode connected to the third gate line (ELi), a first electrode connected to the first power line (VL1), and a second electrode connected to the first node (See annotated FIG. 8 below, showing the connection of the second electrode of the third switch element T5 connected to the claimed node);
a fourth switch element (T6) having a gate electrode connected to the third gate line (ELi), a first electrode connected to the third node, and a second electrode connected to the fourth node (See annotated FIG. 8 below, showing the connection of the first and second electrodes of the fourth switch element T6 connected to the claimed nodes);
a fifth switch element (T4) having a gate electrode connected to the second gate line (SLi-1), a first electrode connected to the second node (See annotated FIG. 8 below, showing the connection of the first electrode of the fifth switch element T4 connected to the claimed node), and a second electrode connected to the second power line (VL2) (See FIG. 8); and
a sixth switch element (T7) having a gate electrode connected to the second gate line (SLi-1), a first electrode connected to the second power line (VL2), and a second electrode connected to the fourth node (See annotated FIG. 8 below, showing the connection of the second electrode of the sixth switch element T7 connected to the claimed node).

    PNG
    media_image2.png
    666
    880
    media_image2.png
    Greyscale

Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang does not explicitly teach:
a sixth switch element having a gate electrode connected to the first gate line.
However, in the same field of endeavor, display devices (Lee, paragraph [0002]), Lee teaches:
	a sixth switch element (ST4) having a gate electrode connected to a first gate line (Sk), a first electrode connected to a second power line (VIL), and a second electrode connected to a fourth node (See the node connected to the anode of EL).
Cha in view of Yeke Yazdandoost, in further view of Setlak,  in further view of Zheng, and in further view of Jang contained a device which differed from the claimed device by the substitution of the sixth switch element having a gate electrode connected to the second gate line, instead of the first gate line. Lee teaches the substituted element of a sixth switch element having a gate electrode connected to the first gate line. Their functions were known in the art to initialize the voltage of the anode of the light emitting element. The connection of the gate electrode of the sixth switch element taught by Cha in view of Yeke Yazdandoost, in further view of Setlak,  in further view of Zheng, and in further view of Jang could have been substituted with the connection of the gate electrode of the sixth switch element taught by Lee and the results would have been predictable and resulted in the light emitting element being initialized prior to emitting light.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 8, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang, and in further view of Lee teaches:
The display device of claim 7, wherein the second capacitor is connected between a fifth node and the first power line (See Zheng, FIG. 2: C1 is connected between a fifth node and the first power line VDD; Therefore, as implemented in the base circuit of Cha, C1 would be connected in the claimed manner), and
the switch circuit of the photosensor driving circuit (See Cha, FIG. 8: the switch circuit  of the photosensor driving circuit in FXij) includes:
a first-S switch element (FT3) having a gate electrode connected to the second gate line (SLi-1) , a first electrode connected to the RX line (FSLj), and a second electrode connected to a sixth node (See annotated Cha, FIG. 8 below, showing the connection of the second electrode of a first-S switch element FT3 connected to the claimed node);
a second-S switch element (FT2) having a gate electrode connected to the fifth node (FN), a first electrode connected to the sixth node (See Cha, annotated FIG. 8 below, showing the connection of the second electrode of a second-S switch element FT2 connected to the claimed node), and a second electrode connected to the first power line (VL1) (See Cha, FIG. 8);
a third-S switch element (Md) having a gate electrode connected to the fourth gate line (CTL2), a first electrode connected to an anode electrode of the photodiode (PD), and a second electrode connected to the fifth node (N1) (See Jang, FIG. 10; Therefore, as implemented in the base circuit of Cha, Md would be connected in the claimed manner).
In addition, the same motivation is used as the rejection for claim 5.

    PNG
    media_image3.png
    666
    880
    media_image3.png
    Greyscale

Regarding Claim 9, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang, and in further view of Lee teaches:
The display device of claim 8, wherein the driving element and the first to sixth switch elements switch elements of the pixel circuit (See Cha, FIG. 8: T1-T7 are p-channel transistors) and the first to third S switch elements of the photosensor driving circuit are p-channel transistors (See Cha, FIG. 8: FT3 and FT2 are p-channel transistors) (See Jang, paragraph [0171]; Therefore, Md in FIG. 10 can be a p-channel transistor).

Regarding Claim 12 Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang, and in further view of Lee teaches:
The display device of claim 7, wherein the third-S switch element is an n-channel transistor (See Jang, FIG. 10: Md is an n-channel transistor), and
the driving element and the first to sixth switch elements of the pixel circuit (See Cha, FIG. 8: T1-T7 are p-channel transistors) and the first to second switch elements of the photosensor driving circuit excluding the third-S switch element are p-channel transistors (See Cha, FIG. 8: FT3 and FT2 are p-channel transistors).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang as applied to claim 5 above, and further in view of Chang et al. (US 20200342196 A1), hereinafter Chang, and in further view of Takasugi et al. (US 20100103081 A1), hereinafter Takasugi.

Regarding Claim 10, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang teaches:
The display device of claim 5, wherein the pulse of the exposure signal is generated as a gate-on voltage during an exposure time (See Jang, FIG. 11: the pulse of the exposure signal is generated as a gate-on voltage during an exposure time T3), and
the first scan pulse, the second scan pulse, and the EM pulse are generated within an active interval (See Cha, FIG. 9: the first scan pulse SCi, the second scan pulse SCi-1, and the EM pulse Emi are generated within an active interval FR).
Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang does not explicitly teach:
the pulse of the exposure signal is generated as a gate-on voltage during a reset time in a vertical blank period, each of the low potential power voltage and the pixel driving voltage decreases by a preset voltage during the reset time and then increases during the exposure time and an active interval.
However, in the same field of endeavor, fingerprint sensors (Chang, paragraph [0002]), Chang teaches:
	A pulse of an exposure signal is generated as a gate-on voltage during a reset time in a vertical blank period (See FIG. 6: Exposure period begins at a Reset time and in a Blank period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang) so the pulse of the exposure signal is generated as a gate-on voltage during a reset time in a vertical blank period (as taught by Chang). Doing so would ensure that the photodiode receives enough exposure to generate enough sensing signals (See Chang, paragraph [0045]).
Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, in further view of Jang, and in further view of Chang does not explicitly teach:
each of the low potential power voltage and the pixel driving voltage decreases by a preset voltage during the reset time and then increases during the exposure time and an active interval.
However, in the same field of endeavor, display devices (Takasugi, paragraph [0001]), Takasugi teaches:
each of a low potential power voltage (Vss) and a pixel driving voltage (Vdd) decreases by a preset voltage during a reset time (See FIG. 3: Vss and Vdd decrease by a preset voltage –Vp) and then increases during an active interval (See FIG. 3: Vss and Vdd continue to increase during other periods, including an active interval).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, in further view of Jang, and in further view of Chang) so each of the low potential power voltage and the pixel driving voltage decreases by a preset voltage during the reset time and then increases during the exposure time and an active interval (as taught by Takasugi). Doing so would discharge the light emitting element (See Takasugi, paragraph [0089]).

Regarding Claim 13, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang teaches:
The display device of claim 5, wherein the pulse of the exposure signal is generated as a gate-on voltage during an exposure time (See Jang, FIG. 11: the pulse of the exposure signal is generated as a gate-on voltage during an exposure time T3), the first scan pulse, the second scan pulse, and the EM pulse are generated within an active interval (See Cha, FIG. 9: the first scan pulse SCi, the second scan pulse SCi-1, and the EM pulse Emi are generated within an active interval FR.
Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang does not explicitly teach:
the pulse of the exposure signal is generated as a gate-on voltage during a reset time, each of the low potential power voltage and the pixel driving voltage decreases by a preset voltage during the reset time and then increases during the exposure time and an active interval, and
the pulse of the exposure signal is generated as the gate-on voltage in the vertical blank period to be maintained at the gate-on voltage until at least a part of the active interval.
However, in the same field of endeavor, fingerprint sensors (Chang, paragraph [0002]), Chang teaches:
	A pulse of an exposure signal is generated as a gate-on voltage during a reset time (See FIG. 6: Exposure period begins at a Reset time and in a Blank period), and
the pulse of the exposure signal is generated as the gate-on voltage in the vertical blank period to be maintained at the gate-on voltage until at least a part of the active interval (See FIG. 6: Exposure period in a Blank period and is maintained until at least a part of an active interval (Display frame)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, and in further view of Jang) so the pulse of the exposure signal is generated as a gate-on voltage during a reset time, and the pulse of the exposure signal is generated as the gate-on voltage in the vertical blank period to be maintained at the gate-on voltage until at least a part of the active interval (as taught by Chang). Doing so would ensure that the photodiode receives enough exposure to generate enough sensing signals (See Chang, paragraph [0045]).
Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, in further view of Jang, and in further view of Chang does not explicitly teach:
each of the low potential power voltage and the pixel driving voltage decreases by a preset voltage during the reset time and then increases during the exposure time and an active interval.
However, in the same field of endeavor, display devices (Takasugi, paragraph [0001]), Takasugi teaches:
each of a low potential power voltage (Vss) and a pixel driving voltage (Vdd) decreases by a preset voltage during a reset time (See FIG. 3: Vss and Vdd decrease by a preset voltage –Vp) and then increases during an active interval (See FIG. 3: Vss and Vdd continue to increase during other periods, including an active interval).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Yeke Yazdandoost, in further view of Setlak, in further view of Zheng, in further view of Jang, and in further view of Chang) so each of the low potential power voltage and the pixel driving voltage decreases by a preset voltage during the reset time and then increases during the exposure time and an active interval (as taught by Takasugi). Doing so would discharge the light emitting element (See Takasugi, paragraph [0089]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Yeke Yazdandoost, in view of Setlak, in view of Zheng, in further view of Jang, and in further view of Lee as applied to claim 7 above, and further in view of Takasugi.

Regarding Claim 11, Cha in view of Yeke Yazdandoost, in view of Setlak, in view of Zheng, in further view of Jang, and in further view of Lee does not explicitly teach:
The display device of claim 7, wherein the low potential power voltage and the pixel driving voltage have a same fluctuation width.
However, in the same field of endeavor, display devices (Takasugi, paragraph [0001]), Takasugi teaches:
a low potential power voltage (Vss) and a pixel driving voltage (Vdd) have a same fluctuation width (See FIG. 3: Vss and Vdd decrease by a preset voltage –Vp for a same width P5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Yeke Yazdandoost, in view of Setlak, in view of Zheng, in further view of Jang, and in further view of Lee) so the low potential power voltage and the pixel driving voltage have a same fluctuation width (as taught by Takasugi). Doing so would discharge the light emitting element (See Takasugi, paragraph [0089]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Yeke Yazdandoost, in view of Setlak, in view of Zheng, and in further view of Jang as applied to claim 5 above, and further in view of Chang

Regarding Claim 14, Cha in view of Yeke Yazdandoost, in view of Setlak, in view of Zheng, and in further view of Jang does not explicitly teach:
The display device of claim 5, wherein the pulse of the exposure signal overlaps with a scan pulse of the display area.
However, in the same field of endeavor, fingerprint sensors (Chang, paragraph [0002]), Chang teaches:
	A pulse of an exposure signal overlaps with a scan pulse of a display area (See FIG. 6: Exposure period is maintained until Display frame, thereby overlapping with a scan pulse of a display area).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Yeke Yazdandoost, in view of Setlak, in view of Zheng, and in further view of Jang) so the pulse of the exposure signal overlaps with a scan pulse of the display area (as taught by Chang). Doing so would ensure that the photodiode receives enough exposure to generate enough sensing signals (See Chang, paragraph [0045]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Zheng.

Regarding Claim 16, Cha teaches:
A display device (FIGS. 5 and 7) comprising:
a display area (See annotated FIG. 7 below) in which a first group of display pixels (PX) to which pixel data is written are arranged (See paragraph [0111]), each of the display pixels in the display area including a pixel circuit configured to drive a light emitting element (LD) (See FIG. 8: PXij illustrates a pixel circuit in each of the display pixels);
a sensing area (See annotated FIG. 7 below) in which a second group of display pixels (PX) and a plurality of sensor pixels (FX) are arranged, each of the display pixels in the sensing area including a pixel circuit configured to drive a light emitting element (LD) (See FIG. 8: PXij illustrates a pixel circuit in each of the display pixels), and each of the sensor pixels including a photosensor driving circuit configured to drive a photodiode (OPD) (See FIG. 8: FXij illustrates a photosensor driving circuit in each of the sensor pixels);
a low potential power voltage (ELVSS) and a pixel driving voltage (ELVDD) are applied to the pixel circuit and the photosensor driving circuit (See FIG. 8: ELVSS and ELVDD are applied to the pixel circuit in PXij and the photosensor driving circuit in FXij), and
a cathode electrode of the light emitting element and a cathode electrode of the photodiode sharing a same metal electrode (See FIG. 13: a cathode electrode of the light emitting element (illustrated by CE) and a cathode electrode of the photodiode (illustrated by E2) sharing a same metal electrode; See paragraph [0192]) and commonly connected to a low potential power line to which the low potential power voltage is applied (See FIG. 8: a cathode of LD and a cathode of OPD are commonly connected to a low potential power line VL3 to which the low potential power voltage ELVSS is applied),
wherein the photosensor driving circuit includes:
	a first switch element (FT3), a second switch element (FT2) (FIG. 8), 
	the first switch element has a gate electrode connected to a gate line (SLi-1) to which a scan pulse (Sci-1), a first electrode connected to a RX line (FSLj), and a second electrode (See FIG. 8, showing FT3 with the claimed connections); and
	a first electrode of the second switch element is connected to the second electrode of the first switch element, and a second electrode of the second switch element is connected to a power line to which the pixel driving voltage (ELVDD) is applied (See FIG. 8: a first electrode of FT2 is connected to the second electrode of FT3, and a second electrode of the second switch element is connected to a power line VL1).

    PNG
    media_image1.png
    480
    501
    media_image1.png
    Greyscale

Cha does not explicitly teach:
wherein the photosensor driving circuit includes:
	a capacitor connected between a gate electrode of the second switch element and the power line.
However, in the same field of endeavor, fingerprint sensing (Zheng, paragraph [0001]), Zheng teaches:
A photosensor driving circuit (FIG. 1) includes:
	a capacitor (FIG. 2: C1) connected between a gate electrode of a second switch element (T1) and a power line (VDD) (See FIG. 2: C1 is connected between a gate electrode of T1 and the first power line VDD).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha) so the photosensor driving circuit includes: a capacitor connected between a gate electrode of the second switch element and the power line (as taught by Zheng). Doing so would maintain the voltage of the driving element (See Zheng, paragraph [0066], last three lines).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Zheng as applied to claim 16 above, and further in view of Jang.

Regarding Claim 17, Cha in view of Zheng does not explicitly teach:
The display device of claim 16, wherein the photosensor driving circuit further includes a third switch element having a gate electrode connected to another gate line to which a pulse of an exposure signal is applied, a first electrode connected to an anode electrode of the photodiode, and a second electrode connected to the capacitor.
However, in the same field of endeavor, display devices with image sensing (Jang, paragraph [0002]), Jang teaches:
A photosensor driving circuit (FIG. 1) includes a third switch element (Md) having a gate electrode connected to another gate line (CTL2) to which a pulse of an exposure signal is applied (See FIGS. 10 and 11) (See paragraph [0135]), a first electrode connected to an anode electrode of a photodiode (PD), and a second electrode connected to a capacitor (Cst) (See FIG. 10: Md has a first electrode connected to an anode of PD and a second electrode connected to Cst).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Zheng) so the photosensor driving circuit further includes a third switch element having a gate electrode connected to another gate line to which a pulse of an exposure signal is applied, a first electrode connected to an anode electrode of the photodiode, and a second electrode connected to the capacitor (including Md connected to CTL2, as taught by Jang). Doing so would allow the switch circuit to control the transfer of photocharges accumulated in the light-sensing element (See Jang, paragraph [0135]).

Regarding Claim 18, Cha in view of Zheng, and in further view of Jang teaches all of the elements of the claimed invention, as stated above. Furthermore, Cha in view of Zheng, and in further view of Jang teaches:
The display device of claim 17, wherein switch elements of the pixel circuit (See Cha, FIG. 8: switch elements T1-T7 of the pixel circuit are p-channel transistors) and the first to third switch elements of the photosensor driving circuit are p-channel transistors (See Cha, FIG. 8: FT3 and FT2 are p-channel transistors) (See Jang, paragraph [0171]; Therefore, Md in FIG. 10 can be a p-channel transistor).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Zheng as applied to claim 16 above, and further in view of Takasugi.

Regarding Claim 19, Cha in view of Zheng does not explicitly teach:
The display device of claim 16, wherein the low potential power voltage and the pixel driving voltage have a same fluctuation width.
However, in the same field of endeavor, display devices (Takasugi, paragraph [0001]), Takasugi teaches:
a low potential power voltage (Vss) and a pixel driving voltage (Vdd) have a same fluctuation width (See FIG. 3: Vss and Vdd decrease by a preset voltage –Vp for a same width P5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Cha in view of Zheng) so the low potential power voltage and the pixel driving voltage have a same fluctuation width (as taught by Takasugi). Doing so would discharge the light emitting element (See Takasugi, paragraph [0089]).

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 9-10) that Cha does not teach the amended limitations of independent claims 1 and 15. These arguments are respectfully moot on the grounds of new rejections. Specifically, Yeke Yazdandoost has been introduced in the above rejections to render obvious the limitations not taught by Cha. 
	Applicant argues (Remarks, page 10): “Thus, Cha discloses only a sensing area in which display pixels and sensing pixels are alternately arranged. Therefore, the display panel disclosed in Cha has no display area excluding the sensing area”. The Examiner respectfully disagrees. Specifically, the claims define the display area as an area in which “a first group of display pixels to which pixel data is written are arranged”. This does not preclude the display area from additionally including sensor pixels. Therefore, the Examiner maintains that the annotated portions of FIG. 7 of Cha reasonably correspond to the claimed display area and sensing area, based on the broadest reasonable interpretation of the claim language (See MPEP 2111), such that Cha teaches the display area excludes the sensing area.
	Applicant argues (Remarks, page 12): “Applicant respectfully submits that newly added claim 16 is allowable because none of the cited references teaches or suggest the claimed features of the photosensor driving circuit and their connection relationships recited in claim 16”. The Examiner respectfully disagrees. Specifically, as discussed in the above rejection, the Examiner submits that Cha in view of Zheng teaches all of the claimed features of the photosensor driving circuit and their connection relationships, as recited in claim 16. 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692